        Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                    )
                                            )
         v.                                 ) Criminal No. 19-10459-RWZ
                                            )
ORLANDO SANTIAGO-TORRES                     )
a/k/a “King Landy,”                         )
              Defendant.                    )


      GOVERNMENT’S RESPONSE TO DEFENDANT’S EMERGENCY MOTION,
    PURSUANT TO 18 U.S.C. § 3145(b) TO REVOKE THE DEFENDANT’S PRETRIAL
     DETENTION BASED ON DEFENDANT’S VULNERABILITY TO THE COVID-19
                                   PANDEMIC1

       The United States of America, by Andrew E. Lelling, United States Attorney, and Philip

A. Mallard, Assistant United States Attorney, hereby respectfully oppose the Defendant, Orlando

Santiago Torres’ (“Santiago-Torres” or the “Defendant”) Emergency Motion to Revoke the

Defendant's Pretrial Detention (D. 743). After an evidentiary hearing and order of Detention

that issued (D. 504), the Defendant sought release based on the ongoing COVID-19 pandemic

(D. 677), which the government opposed (D. 725). After the Magistrate Judge denied that

motion (D. 732), the Defendant now appeals that decision to the District Court (D.743). As the

evidence at the hearing demonstrated, and the Magistrate Court previously found, the Defendant

presents an overwhelming danger to the community and risk of obstructing justice that requires

his continued detention pretrial.



1
  Docket Entries are identified by docket and page numbers, where appropriate (D. _, p. _).
References to the February 7, 2020, transcript (D. 718), are by page number (Tr. _). References
to the exhibits admitted at the hearing are by number (Exhibit _). The government assumes the
Court has access to the Defendant’s criminal history through the pretrial services report, and
references those entries by docket number.
        Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 2 of 16



       The Government appreciates the gravity of the COVID-19 pandemic and acknowledges

that it presents a serious national and state public health emergency. However, even in the midst

of this pandemic, the factors set forth in 18 U.S.C. § 3142 still guide the Court in determining, on

a case-by-case basis, whether pretrial release is appropriate, and as the evidence adduced at the

Defendant’s detention hearing amply shows, he poses a danger to the community and no

conditions or combination of conditions can adequately address these risks. The Defendant’s

Motion should be denied.

                                  FACTUAL BACKGROUND

       The government moved for detention under 18 U.S.C. § 3142(f)(1)(C) & (E), and

(f)(2)(A) & (B). A detention hearing was held on February 7, 2020; TFO Michael Alvarado

testified and nineteen exhibits were admitted in evidence. The Defendant was identified in the

Detention Affidavit to be the Enforcer for the New Bedford Chapter of the Latin Kings. See ECF

#12-1, p. 31.

       A plea transcript from a prior witness intimidation conviction was marked as an exhibit.

See Exhibit 16; Criminal History, 1833-CR-004731. During that incident, the Defendant

approached a victim of a larceny case, where the Defendant was charged. This altercation took

place outside of the courthouse after a hearing. The Defendant “stated, ‘I know where you live.

And tell your husband to keep his fucking mouth -- keep his mouth shut in court.’" Tr. 8, 40-42;

Ex. 3, 16, 17.

       A series of recordings were introduced via compact disc (Exhibit 19), and related reports

and transcripts were admitted as exhibits. These pertained to the following incidents:

                An October 28, 2018 audio recording, where the Defendant boasted about almost
                 shooting at police while driving in Puerto Rico with other Latin Kings. See
                 Exhibits 1, 19; Tr. 9-10.



                                                 2
Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 3 of 16



     A February 2019 video recording, where the Defendant and other Latin Kings
      members chase down a rival gang member and assaulted him in the street. See
      Exhibits 13, 19; Tr. 10-14.

     A November 2019 surveillance, where the Defendant and other Latin Kings
      member identify a rival gang member, with the initials J.O., who was sixteen
      years at the time, sitting in a motor vehicle outside of a convenience store. See
      Exhibits 11, 12; Tr. 16-22. The Defendant and three other Latin Kings, including
      codefendant Emanuel Lopez-Velez, surround the vehicle, and strike the outside of
      it, causing the front passenger to flee. With the doors now open, the Defendant
      and the other Latin Kings drag J.O. out of the vehicle and proceed to assault him
      with fists and their feet. Investigators learned that a chain was stolen from J.O.
      during this robbery.

     A May 2019 incident, captured on video, where codefendant Luis Santiago,
      another charged Latin King can be seen running with a firearm through a
      backyard moments before Santiago fired the gun. See Exhibit 6, 19; Tr. 21-25.
      The Defendant was present, along with other Latin Kings members during this
      fight with rival gang members and was reported to have provided Santiago with
      the firearm.

     A July 2019 shooting, captured on video where the Defendant is alleged to have
      fired multiple rounds at opposition gang members. See Tr. 24-30; Exhibits 7, 8,
      9, 19. This shooting took place at the Zeiterion Theatre in New Bedford, and,
      based upon recordings, the Defendant was the shooter. Minutes after the
      shooting, the Defendant and other Latin Kings reconvened at a trap house to
      discuss the incident. The Defendant discusses the incident, describes the conduct
      of other Latin Kings members approvingly, and then states that they were just
      there watching him shoot the firearm at the rival gang members. Tr. 25-30;
      Exhibit 7, 8, 9, 19.

     A September 28, 2019 shooting, where a rival gang member named “Reese” was
      shot by Latin Kings. See Exhibit 4, 10; Tr. 30-40. During this incident, police
      identified the Defendant as the front passenger of a vehicle from which the
      shooters emerged; codefendant Natanael Velazquez was identified as the rear
      passenger, and an individual named Christopher Adamides was identified as the
      driver. A music video was introduced and played where the Defendant and other
      members of the Latin Kings discuss some of the recent incidents. Among the
      references to cooking crack cocaine, and shooting rival gang members with
      firearms matching the calibers of those recovered, the Defendant also rapped the
      lyrics, “Get hit like Reese," and “end up in CC,” which is a reference to the local
      hospital where the victim received treatment. See Tr. 38-39. TFO Alvarado
      explained this lyrical reference and that it amounted to, essentially, a confession
      to the September 28, 2019, shooting.




                                       3
        Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 4 of 16



       Still images from the search of the Defendant’s apartment on December 5, 2019, were

also admitted. See Exhibit 14; Tr. 12-16. The items seized during the search included magazines

for an assault rifle, and two firearms: a revolver and a semiautomatic handgun.2 See Tr. 13-16.

Additionally, a letter from another individual was also recovered where the author is incarcerated

and requests that the Latin Kings assist in obstructing justice on a pending drug case. The letter

states, “whatever you guys can do to help fix this and convince a certain person to come to a

different story than what she said.” Exhibit 14; Tr. 15-18. The letter also references an

individual named Christopher Adamides, who is a charged defendant in the September 28, 2019,

shooting case where the Defendant was also identified. Ex. 5.

                    MAGISTRATE COURT’S ORDER OF DETENTION

       The Magistrate Judge properly noted that a rebuttable presumption arose under 18 U.S.C.

3142(e)(3)(1), based upon Count Two. See D. 504. Additionally, the Court found that the

Defendant has not introduced sufficient evidence to rebut the presumption. See D. 504.

       Beyond that the Court found “[b]y clear and convincing evidence that no condition or

combination of conditions of release will reasonably assure the safety of any other person and the

community” and “[b]y a preponderance of evidence that no condition or combination of conditions

of release will reasonably assure the defendant’s appearance as required.” See D. 504.

       The Court noted the weight of the weight of the evidence, the lengthy period of

incarceration, the Defendant’s prior criminal history, his history of violence and use of weapons,

and lack of stable employment. See D. 504. The Court also found the following:

       Mr. Santiago Torres, 25 years old, is alleged to be in a RICO conspiracy with the Latin
       Kings and to have conspired to distribute cocaine. At his detention hearing, the

2
  Test firings from this particular handgun have been preliminarily matched to a casing recovered
from the September 28, 2019 shooting. See D. 881-1 (NIBIN report linking firearm to shooting
on 9/28/19).

                                                 4
          Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 5 of 16



          government played videos of Mr. Santiago Torres participating in violent gang-related
          beatings of two individuals, being present during a shooting, and boasting about another
          shooting that he presumably committed. In addition, the government presented evidence
          that demonstrated that he has threatened a witness in the past and has also attempted to
          obstruct justice by attempting to influence another witness' testimony against him. The
          government also played a rap video which demonstrates that Mr. Santiago Torres is
          certainly a gang member and espouses violence against others. Finally, a search of his
          residence turned up large-capacity magazines and a revolver.

          The evidence against him is overwhelming and he is facing a substantial sentence if
          convicted.

          The court finds that he has not overcome the presumption of detention for dangerousness
          and risk of flight and that the government has met its burden on both these grounds for
          detention.

D. 504.

          The Defendant then moved for reconsideration (D.677), which the government opposed

(D. 725), and the Magistrate Court denied (D. 732). In denying the motion for reconsideration,

the Court made the following ruling:

          The court is well-aware of Mr. Santiago-Torres' extreme health condition and the
          difficulties faced by his counsel in preparing his case, where his client is housed out-of-
          state in order to receive medical treatment while incarcerated. However, the court cannot
          release Mr. Santiago-Torres, because of the exceedingly dangerous conduct he engaged
          in in connection with the present case, including beating rival gang members, (activity
          which was captured on videotape and which the court watched during the detention
          hearing), shooting at rival gang members, openly boasting about those activities on video,
          giving other gang members guns with which to shoot people, selling drugs, possessing
          multiple firearms, and intimidating and tampering with witnesses. The court is very
          concerned about the pandemic and its possible effect on Mr. Santiago-Torres' well-being,
          but has equally compelling concerns about the safety of the community if he were to be
          released. The court will not disturb its prior finding on detention.

D. 732.

                                       LEGAL STANDARD

          After an order of detention issues, the Bail Reform Act offers a defendant two choices: a

motion for review of the detention order under 18 U.S.C. § 3145(b), or a motion to reopen the

detention hearing under 18 U.S.C. § 3142(f). See United States v. Reynolds, 609 F.Supp.2d 108,


                                                   5
        Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 6 of 16



110 (D.Me. 2009) (citing United States v. Rebollo-Andino, 312 Fed.Appx. 346, 347-48, 2009

WL 565697, *1-2 (1st Cir. Mar. 6, 2009)). Under Section 3145(b), the District Court reviews a

Magistrate Judge’s detention order under Section 3145(b) de novo, but is not required to conduct

a hearing. See, e.g., United States v. Tortora, 922 F.2d 880, 883 n.4 (1st Cir.1990) (standard for

district court’s review of magistrate’s detention findings under Section 3145(b) is de novo);

Rebollo-Andino, 312 Fed.Appx. at 348 (unpublished) (district court was not required to convene

hearing on defendant’s motion for de novo review under Section 3145(b)); United States v.

Oliveira, 238 F. Supp. 3d 165, 167 (D. Mass. 2017) (citing United States v. Marquez, 113

F.Supp.2d 125, 127 (D. Mass. 2000); United States v. Pierce, 107 F.Supp.2d 126, 127 (D. Mass.

2000) (“Section 3145(b) of Title 18 does not provide for a hearing as a matter of right and this

Court declines to grant one”); United States v. Foley, 07-10390-RGS, 2009 WL 458558, *3, n.3

(D. Mass. Feb. 24, 2009) (declining to convene evidentiary hearing).

       Since the defendant does not request an evidentiary hearing (and offers no basis for why

one would be necessary), the Court should decline to convene an evidentiary hearing and

consider detention de novo by reviewing the record below. See, e.g., Pierce, 107 F.Supp.2d at

127; Foley, 97-10399-RGS, 2009 WL 458558, *2-3; United States v. Hernandez, 14-10367-

RGS, 2015 WL 4448094, *1 (D.Mass. July 20, 2015). Accordingly, “[w]here, as here, a court

examines the detention order without taking new evidence, a degree of deference to the factual

determinations of the Magistrate tempers the independent review.” United States v. McForbes,

109 F.Supp.3d 365, 367 n.2 (D.Mass. 2015) (Hillman, J.).

       A defendant must be detained pending trial if, after a hearing, the court determines that

“no condition or combination of conditions will reasonably assure the appearance of the person




                                                 6
        Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 7 of 16



as required and the safety of any other person and the community[.]” 18 U.S.C. § 3142(e).3 In

determining whether any conditions of release will reasonably assure the defendant’s appearance

and the safety of any other person and the community, the Court must consider the factors set

forth in 18 U.S.C. § 3142(g), which include: (1) the nature and circumstances of the offense

charged, including whether the offense is a crime of violence; (2) the weight of the evidence; (3)

the history and characteristics of the defendant; and (4) the nature and seriousness of the danger

that the defendant’s release would pose to any other person or the community.

       Additionally, the Court “permit the temporary release” of the defendant to the custody of

“a United States marshal or another appropriate person, to the extent that the judicial officer

determines such release to be necessary for preparation of the person’s defense or for another

compelling reason.” 18 U.S.C. § 3142(i). The defendant carries the burden of showing that his

release is necessary to the preparation of his defense or for another compelling reason. See

United States v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y. 2011) (“A defendant has the

burden of showing that temporary release is ‘necessary for preparation of the person's defense’

under Section 3142(i).”) (citations omitted).

                                          ARGUMENT

I.     THE DEFENDANT PRESENTS AN OVERWHELMING DANGER TO THE
       COMMUNITY AND RISK OF FLIGHT

       At the detention hearing, and even now on reconsideration, the Defendant does not

contest the overwhelming evidence of his dangerousness, risk of flight, or risk of obstruction of


       3
         As noted by the Senate Judiciary Committee: “This reference to safety of any other
person is intended to cover the situation in which the safety of a particular identifiable
individual, perhaps a victim or witness, is of concern, while the language referring to the safety
of the community refers to the danger that the defendant might engage in criminal activity to the
detriment of the community.” S. Rep. No. 98-147, at 39 (1983) (emphasis added; footnotes
omitted); see also United States v. Patriarca, 948 F.2d 789, 792–793 (1st Cir. 1991).

                                                 7
        Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 8 of 16



justice. Cf. D. 504, 732; Tr. 1-48. As such, the Defendant’s sole claim relates to the medical

issues he faces related to his single kidney and his dialysis treatment. The government notes that

this medical condition is long-standing and was ongoing during all of the physically demanding

violent incidents committed by the Defendant that were detailed at the hearing.

       This kidney condition was not so physically debilitating that it prevented the Defendant

from chasing down a rival gang member in the street and repeatedly punching and kicking him in

February 2019. Furthermore, this condition did not prevent the Defendant and three other Latin

Kings from dragging a 16 year old victim from a vehicle, and stomping him in the face and

delivering numerous punches to him as he cowered on the ground in November 2019.

Moreover, the condition did not affect the Defendant’s ability to, as he described it, “jog” from a

shooting he personally committed in July of 2019 all the way back to the Latin Kings trap house.

See Exhibits 7, 8, 9, 19. Nothing has been presented to suggest that the defendant’s willingness

and capacity to inflict and orchestrate violence has diminished or changed in the intervening four

months. Accordingly, in light of the uncontested evidence of dangerousness presented at the

hearing, and because the Section 3142(g) factors are not meaningfully disputed, the Defendant

must be detained.

II.    THE EMERGENCE OF COVID-19 DOES NOT WARRANT THE
       DEFENDANT’S RELEASE

       The Defendant’s Motion does not address the statutory factors that guide the detention

analysis, and instead argues for release primarily on the basis that COVID-19 is dangerous to

him based upon his kidney condition and need for dialysis. However, the COVID-19

pandemic—while undoubtedly serious and necessitating strong precautionary steps, particularly

in detention facilities—has not changed the facts and circumstances particular to the Defendant




                                                 8
           Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 9 of 16



that demonstrate his risk of obstruction and danger to the community, and therefore does not

warrant his release.

       The Defendant’s argument for release relies primarily on generalized fears about the

specter of a COVID-19 outbreak at his facility. However, the Defendant’s speculative concerns

about the risk to his health in the event of an outbreak do not satisfy the requirement of 18 U.S.C.

§ 3142(g) and they do not constitute a “compelling reason” justifying his release under 18 U.S.C.

§ 3142(i), particularly in light of the extensive precautionary measures that detention facilities

have taken to reduce the risk of transmission. Indeed, these measures have proven remarkably

successful with no inmates and only one staff member having tested positive.

       Moreover, the Defendant does not show that his proposed plan for release would in fact

mitigate his risk of contracting COVID-19, nor does he make any serious effort to show that if he

were to be released he would not pose a continuing danger to the community. For these reasons,

he fails to carry his burden to show that his temporary release is warranted under Section

3142(i).

       A. The Speculative Risk of COVID-19 Is Not A Compelling Reason For Release

       The Defendant has not demonstrated that the speculative risk of a COVID-19 outbreak

poses a risk to his health. In his Motion, he claims that there are conditions of release that can be

crafted to mitigate the danger he poses, including home detention. Given that all of the incidents

detailed at the detention hearing took place while the Defendant was on pretrial release or on

probation, this claim is belied by the undisputed facts. The Defendant does not claim that he

cannot receive the dialysis that he requires while incarcerated, only that it is being provided by a

facility that is inconvenient to counsel. D. 677, p. 11; D. 743.

       Although the courts have recognized that a defendant’s medical condition can be a

compelling reason justifying temporary release, they have only done so “sparingly to permit a

                                                  9
       Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 10 of 16



defendant’s release where, for example, he is suffering from a terminal illness or serious

injuries.” United States v. Hamilton, No. 19-CR-54-01 (NGG), 2020 WL 1323036, at *2

(E.D.N.Y. Mar. 20, 2020). Indeed, in the rare cases where courts have found a medical condition

to be a compelling reason for release, the defendants were actually suffering from severe medical

conditions that could not be adequately treated at their detention facilities. See, e.g., United

States v. Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (releasing defendant who suffered from

terminal AIDS that could no longer be managed by correctional authorities, where he was

unlikely to survive long enough to stand trial, and “the restrictive terms of his house arrest,” in

connection with his physical incapacitation, “would effectively incapacitate [him] to the same

extent as prison”).

       Comparatively, the Defendant does not argue that he has contracted COVID-19 or that he

has anything that could be described as symptoms—he only raises concerns about the possibility

of contracting it. Nor does the Defendant claim that he would not be able to receive adequate

care if he were to contract the virus. This falls far short of the severe injury and urgent need to

obtain care outside of a detention facility that has warranted release in other cases. As several

courts have held, the speculative risk of a COVID-19 outbreak is not a compelling reason for

release under Section 3142(i)—even in cases where the defendant has an underlying medical

condition that increases his or her risk of severe illness from the virus. See, e.g., United States v.

Pereira, 2020 WL 2324054, at *1 (May 10, 2020) (Stearns, J.) (though defendant “more

vulnerable than many others might be should he contract the COVID-19 virus. I do not, however,

believe that his medical condition is so acute as to render the risk unmanageable”); United States

v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *8 (D. Kan. Mar. 25, 2020) (denying

release of defendant whose diabetes put him at increased risk of serious illness from COVID-19



                                                  10
       Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 11 of 16



where the risk of an outbreak at his facility was speculative, he did not show that his proposed

release plan would reduce his overall risk, and his release would put pretrial services and law

enforcement at increased risk); United States v. Lunnie, No. 4:19-CR-00180 KGB, 2020 WL

1644495, at *5 (E.D. Ark. Apr. 2, 2020) (COVID-19 was not a compelling reason warranting

release under 18 U.S.C. § 3142(i) where the defendant’s arguments about a potential outbreak at

his facility were speculative, he failed to show that his “lifelong bouts with bronchitis” increased

his risk of severe illness if he were to contract COVID-19, and he did not demonstrate that “his

proposed release plan would necessarily alleviate his overall COVID-19 risks,” or the risks to the

community).

       Thus, the clear trend among several courts that have addressed this issue is to deny

temporary release, even when the defendant raises individualized risk factors based on his or her

health condition, where there is only a generalized concern about the potential of a COVID-19

outbreak and the detention facility is taking reasonable measures to mitigate the risk. See United

States v. Martin, No. CR PWG-19-140-13, 2020 WL 1274857, at *4 (D. Md. Mar. 17, 2020)

(finding that the COVID-19 pandemic was not new information warranting release under 18

U.S.C. § 3142(f)(2)(B), explaining: “while the record confirms that Martin has disclosed that he

suffers from asthma, high blood pressure, and diabetes, this alone is insufficient to rebut the

proffer by the Government that the correctional and medical staff at CDC are implementing

precautionary and monitoring practices sufficient to protect detainees from exposure to the

COVID-19 virus.”).

       Accordingly, in a case like this—where the defendant raises only speculative concerns

about the risk of contracting a virus, and has made no effort to explain why his continued

detention would prevent him from obtaining adequate care if he were to become sick—no



                                                 11
       Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 12 of 16



compelling reason exists to grant temporary release under Section 3142(i). See United States v.

Rebollo-Andino, 312 F. App’x 346, 348 (1st Cir. 2009) (declining to reverse denial of motion for

release based on health conditions under 18 U.S.C. § 3142(i) where the defendant did not

identify any specific medical conditions and failed to “explain why his detention would prevent

him from obtaining adequate treatment” for any condition that he did have).

       B. The Defendant Has Not Shown that Detention Facility Precautionary Measures Are
          Inadequate To Mitigate the Risks of COVID-19 to Dangerous Detainees

       Nor can the Defendant establish that the speculative risk of COVID-19 is a compelling

reason to release him from detention when he is housed at a facility that has taken extensive

precautionary measures to mitigate the risk. The Government recognizes that COVID-19

presents a public health emergency. All facets of national, state, and local government have

turned their focus and determination to slowing the spread of the outbreak, protecting the health

and safety of the community, and addressing the medical needs of those who have contracted the

virus. That focus and attention includes authorities and staff responsible for federal and state

detention facilities, including Monmouth County Correctional Institution (MCCI). That response

has proven remarkably effective.

       The Defendant’s Motion does not address the extensive procedures described by the

Monmouth Sheriff, and there is no indication that these measures are inadequate to control the

transmission of the virus at the facilities. Indeed, since these efforts have been implemented,

there have been no additional reported cases of COVID-19 at MCCI, and the Government would

accurately characterize them as extremely robust and effective. 4 Consequently, the Defendant



4
 See 2 Monmouth County Jail Inmates Test Positive For Coronavirus, NJ.com (April 7, 2020),
available at. https://www.nj.com/coronavirus/2020/04/2-monmouth-county-jail-inmates-test-
positive-for-coronavirus.html.

                                                 12
       Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 13 of 16



has failed to show that in light of these effective precautionary and preparatory efforts, his

continued detention puts him at sufficient risk of contracting COVID-19 to warrant release. See

Hamilton, 2020 WL 1323036, at *2. 5

       C. The Defendant’s Proposed Release Would Not Mitigate the Risks of COVID-19 or
          His Danger to the Community

       The Defendant also does not show that his proposed plan for release would actually

mitigate his risk of contracting COVID-19. Although he proposes release, he offers no evidence

that his proposed plan would actually mitigate the risk of infection compared to the risk he faces

while detained. Indeed, the Defendant’s bare-bones plan for release offers no details about the

comparative risk he faces at his mother’s home: he does not address who visits the proposed

residence and whether they will be screened for COVID-19 prior to his interactions with them;

he does not address his access to medical care if he were to become sick; and he fails to identify

any specific COVID-19 precautions that are begin taken at the residence, such as requiring all

members of the household to observe recommended social distancing, wear masks, and follow

hygiene practices to reduce the risk of exposure to the virus.6 Moreover, he does not describe his

access to medical care in comparison to the on-demand services at MCCI. See Pereira, 2020 WL

2324054, at *1 (“release would take Pereira out of a setting in which medical services are

available and place him in one in which they likely are not”).

       Accordingly, there is no concrete evidence that the Defendant’s risk of contracting the

virus would be any lower while released—where he has not demonstrated that there are any

protections against exposure to the virus—than if he were to remain detained at Monmouth—


5
  Moreover, the government notes that the USMS is potentially seeking to transfer the Defendant
to a facility in either Connecticut, Rhode Island, or New Hampshire.
6
  See D. 677, p. 10 (“home detention, that will mitigate any danger Torres may pose, while
allowing him to remain isolated in a home-setting”).

                                                 13
       Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 14 of 16



which has implemented extensive (and successful) precautionary measures to reduce the risk of

infection to all inmates. See Lunnie, 2020 WL 1644495, at *5 (finding that the proposed release

to home confinement was not “necessary” for a compelling reason under Section 3142(i) where

it was not “tailored to mitigate . . . the defendant’s overall COVID-19 risks,” including because

the defendant did not show that adequate COVID-19 precautions would be taken at his home and

there was thus “nothing more than speculation that home detention would be less risky than

living in close quarters with others” in jail, “which at least has screening practices and other

reasonable COVID-19 precautions in place.”); Clark, 2020 WL 1446895, at *6 (same).

       Furthermore, the Defendant makes no serious effort to show that, if he were released, he

would not continue to pose a serious danger to the community. The Defendant proposes release

to home confinement, but he does not propose—and there is no practical way to impose—a

limitation on his access to landline phones, smartphones, and other digital communication

devices. Thus, there is no way to enforce the proposed condition restricting him from having

contact with other members of the Latin Kings and continuing his racketeering activity through

such communications. Compare D. 677, p. 11 (“specifically home detention, that will mitigate

any danger Torres may pose, while allowing him to remain isolated in a home-setting”).

       Moreover, as other courts have observed when denying release to dangerous defendants

in the same context, “location monitoring is not a limitless resource, nor is its installation and

monitoring by United States Pretrial Services officers without risk to those personnel (who must

be trained and certified to install location monitoring) given the current recommendations

regarding implementation of social distancing.” United States v. Martin, No. CR PWG-19-140-

13, 2020 WL 1274857, at *4 (D. Md. Mar. 17, 2020). The Defendant has made no effort to

show that he would not continue to pose a danger to the community if he were released, as he has



                                                 14
       Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 15 of 16



in the past – all of the various incidents described above took place while the Defendant was on

pretrial release or probation. Additionally, Pretrial services is no longer able to provide location

monitoring during the pandemic, and that condition is no longer capable of being ordered. As

such, releasing him would impose a further burden on the already strained resources of pretrial

services as well as federal, state, and local law enforcement. See Pereira, 2020 WL 2324054, at

*1 (“proposed conditions of noncustodial confinement are either impractical at present (ankle

bracelet monitoring, for example) or inappropriate”).

       Pretrial and probationary conditions ordering him to not commit crimes have proven

fruitless in stopping him from associating with the gang, participating in beatings, or distributing

cocaine case. Indeed, while on pretrial release for witness intimidation, he participated in

three shootings, and one vicious street beating of rival gang members. While on probation for

witness intimidation, he conducted a brazen beating and robbery of a 16-year-old victim, and

then bragged about a recent attempted murder in a rap video, naming the victim, and posting

it online for public view. Based on all of the above, the Magistrate Court properly determined

that the Defendant presents an overwhelming and unmitigated danger to the community if

released, and must be detained.




                                                 15
       Case 1:19-cr-10459-RWZ Document 889 Filed 05/14/20 Page 16 of 16



                                        CONCLUSION

       For the foregoing reasons, the Defendant’s motion for revocation of detention order

should be denied.

                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

                                      By:    /s/ Philip A. Mallard
                                             Philip A. Mallard
                                             Assistant U.S. Attorney
                                             United States Attorney's Office
                                             1 Courthouse Way, Suite 9200
                                             Boston MA 02210
                                             617-748-3674

                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                             /s/ Philip A. Mallard
                                             Philip A. Mallard
                                             Assistant U.S. Attorney

Date: May 14, 2020




                                                16
